No. 04-01-00385-CR
Juan Antonio LOMAS,
Appellant
v.
The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-3672
Honorable Juanita A. Vasquez-Gardner, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 24, 2001
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH